IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
DANREL MZEIZI MAINORA,
Civil No. 2:19-CV-4846
Petitioner, JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura
v.
Rebecca J. Adduci, et al.,
Respondents.
ORDER
On February 19, 2020, the Magistrate Judge issued a Report and Recommendation
(R&R) recommending that Movant’s petition for federal habeas relief under 28 U.S.C. § 2241 be
denied as moot. (ECF No. 12.) Although the parties were advised of the right to object to the
R&R, and of the consequences of failing to do so. No objections have been filed. The R&R
(ECF No. 12) is therefore, ADOPTED and AFFIRMED. This action is hereby DISMISSED.

IT IS SO ORDERED.

Date: 3 ~ lA -}OAL LX

EDMUND A. SARGUS, JR.
UNIFED STATES DISTRICT COURT JUDGE
